SONASOFT EMPLOYMENT AGREEMENT Employment Agreement, between Sonasoft, Corp., a California corporation (the “Company”) and Bilal Ahmed, an individual (the “Employee”) 1.Employment Agreement. For good consideration, the Company employees the Employee on the following terms and conditions. 2.Term of Employment. Subject to the provisions for termination set forth below this agreement will begin on January 2, 2003, arid continue for a period of six (6) years, unless sooner terminated. 3.Salary. The Company shall pay Employee a salary in the amount of $10,000.00 per month, subject to review for increase from time to time. The salary set forth above shall be paid to the Employee at regular payroll periods. Employee shall also be entitled to such additional benefits as may be approved by the Board of Directors at any time, and from time to time. (a)The salary set forth above shall be paid to the Employee at regular payroll periods.
